DETAILED ACTION
Response to Amendment
The Amendment filed June 16, 2021 has been entered. Claims 1 and 5 – 10 are pending in the application with claims 2 – 4 being cancelled.
Claim Objections
Claims 1 and 5 – 10 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, lines 4-5: “moves the liquid medicine toward” should read --moves a liquid medicine toward--.
Claim 5, line 2: “blocks liquid medicine” should read --blocks the liquid medicine--.
Claim 7, lines 2-3: “discharged through the liquid medicine inlet” should read --discharged through the liquid medicine outlet--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 5 – 10
Claim 1 recites the limitation “a second diaphragm” in line 19. It is unclear as to how many diaphragms are present, i.e., is there “a first diaphragm” or not in the pump of claim 1. It is suggested to incorporate the limitation of claim 5 into claim 1 in order to overcome this rejection.
Claim 6 recites the limitation “the first pump housing is provided with a space that penetrates along an axial direction and the space of the first pump housing is blocked by the first diaphragm and the first electrode, and the second pump housing is provided with another space that penetrates along the axial direction and the space of the second pump housing is blocked by the second electrode and the second diaphragm” in lines 2-5. It is unclear as to whether the recited space of the first pump housing and the second pump housing is same or different from the ones where operational fluid is received as claimed in lines 9-10 (for first pump housing) and lines 17-18 (for second pump housing) of claim 1. For examination purposes, it is interpreted to be the same. It is suggested to amend the above limitation as --the space of the first pump housing and the space of the second pump housing penetrates along an axial direction, wherein the space of the first pump housing is blocked by the first diaphragm and the first electrode, and wherein the space of the second pump housing is blocked by the second electrode and the second diaphragm--.
Claims 5 – 10 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lister et al. (A two-liquid electroosmotic pump – herein after Lister) in view of Asawa, Hiroshi (US 2018/0056663 – herein after Asawa) and Shin et al. (US 2016/0177931 – herein after Shin).
In reference to claim 1, Lister teaches an electro osmosis pump (see fig. A below) comprising: 
a connector provided with one fluid port; and
a driver that is connected to the other side of the connector (left side in view of fig. A below),
wherein the driver comprises:
a first pump housing provided with a space where an operation fluid is received {1st pump housing is hollow and receives the working electrolyte; see description of fig. 1};
a first power supply line that is combined to the first pump housing and receives power; 
a first electrode connected to the first power supply line; 
a membrane of which one side is combined to the first electrode; 
a second electrode combined to the other side of the membrane; 
a second power supply line that supplies power to the second electrode; 
a second pump housing combined to one side of the second electrode and provided with a space where an operation fluid is received {2nd pump housing is hollow}; and 
a second diaphragm combined to the second pump housing,
wherein the first electrode is located (in axial direction) between the first power supply line and the membrane, and the second electrode is located (in axial direction) between the second power supply line and the membrane,
the first power supply line is disposed along an edge of the first pump housing, and wherein the second power supply line is disposed along an edge of the second pump housing, and
wherein an encapsulant (see fig. A below: encapsulant formed of element Z with seals on left and right of Z) is further disposed in a circumferential portion between the first pump housing and the second pump housing so as to form an encapsulation layer that maintains air-tight encapsulation from the outside [in view Lister: asserted encapsulant that has gaskets on the left and right has the claimed features, i.e., it is disposed as claimed and maintains the air-tight encapsulation from the outside, i.e., neither the air from outside enters into chambers 1 and 2 where operational fluid is present and neither the operational fluid leaks to the outside environment].

    PNG
    media_image1.png
    722
    1359
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Lister to show claim interpretation.
Lister remains silent on the connector with two ports (inlet and outlet), a check valve assembly combined to one side of the connector and details about the check valve assembly.
However, Asawa teaches a pump, comprising: 
a connector (71) provided with a fluid inlet (see fig. B below) and a fluid outlet (see fig. B below);
a check valve assembly (70+100A+100B+ labelled parts A and B in fig. B below) combined to one side of the connector (top side of 71), wherein the check valve assembly comprises:
a valve housing (70) comprising a fluid inflow extension pipeline (see fig. B below) being connected to the fluid inlet, and a fluid discharge extension pipeline (see fig. B below) being connected to the fluid outlet, 
an inflow check valve (100A) passing the fluid to the fluid inlet;
a discharge check valve (100B) passing the fluid to a desired location; 
a first fixing hole (see fig. B below: part labelled “A”) fixing the inflow check valve (100A) to the valve housing (70); and 
a second fixing hole (see fig. B below: part labelled “B”) fixing the discharge check valve (100B) to the valve housing (70),
wherein the fluid inflow extension pipeline of the valve housing (70) is disposed (partially) between the fluid inlet of the connector and the inflow check valve (the top end of the inflow check valve 100A), and 
wherein the second fixing hole (see fig. B below: part labelled “B”) is disposed between the fluid outlet of the connector and the discharge check valve (top end of the discharge check valve 100B).

    PNG
    media_image2.png
    585
    875
    media_image2.png
    Greyscale

Fig. B: Edited fig. 4 of Asawa to show claim interpretation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the connector with one fluid port in Lister with the connector and valve assembly as taught by Asawa in order to obtain the predictable result of pumping the secondary fluid with the help of driver of Lister. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, using the connector and valve assembly of Asawa provides advantage(s) such as suppression of the backflow of the fluid, thus providing the diaphragm pump that is capable of pumping fluid in a stable manner, as recognized by Asawa (¶32).
It is to be noted that the pump of Lister is for drug delivery purposes (see abstract of Lister). Thus, the fluid pumped by the pump of Lister is a liquid medicine. By combining the connector and valve assembly of Asawa with 
Therefore, Lister, as modified, further teaches an electro osmosis pump, comprising: a connector (of Asawa) provided with a liquid medicine inlet (74) and a liquid medicine outlet (75); a check valve assembly (of Asawa; 70+100A+100B+ labelled parts A and B in fig. B above) combined to one side of the connector (top side of Asawa’s connector); and a driver (in Lister) that is connected to the other side of the connector (bottom side of Asawa’s connector) and moves the liquid medicine toward the liquid medicine outlet by applying pressure to the liquid medicine while (the driver) being separated from the liquid medicine, which passes through the check valve assembly (of Asawa); and wherein the discharge check valve passes the liquid medicine in a direction of injection into a human body. 
Lister further remains silent on the shape of the first power supply line and the second power supply line.
However, Shin teaches an electro osmosis pump, wherein (see figs. 4 and 5) the first power supply line (131) has a hollow and closed loop shape {¶123: ring shape} and is disposed along an edge of the first pump housing (191), and wherein the second power supply line (151) has a hollow and closed loop shape {¶123: ring shape} and is disposed along an edge of the second pump housing (193).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the first and second Lister with the ones taught by Shin in order to obtain the predictable result of transmitting the voltage or current to the first and second electrodes. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 5, Lister, as modified, teaches the electro osmosis pump, wherein the driver further comprises (see fig. A above): a first diaphragm that is combined to the connector (of Asawa) and blocks liquid medicine of the check valve assembly (of Asawa). 
In reference to claim 6, Lister, as modified, teaches the electro osmosis pump, wherein the first pump housing is provided with a space that penetrates along an axial direction and the space of the first pump housing is blocked by the first diaphragm and the first electrode {as seen in fig. A above: chamber 2 is defined within the first pump housing}, and the second pump housing is provided with another space that penetrates along the axial direction and the space of the second pump housing is blocked by the second electrode and the second diaphragm {as seen in fig. A above: chamber 1 is defined within the second pump housing}. 
In reference to claim 7, Lister, as modified, teaches the electro osmosis pump, wherein a space
In reference to claim 8, Lister, as modified, teaches the electro osmosis pump, wherein the membrane is formed of a porous material (as labelled in fig. 1 of Lister: asserted membrane in fig. A is a porous glass substrate) through which an operation fluid and ions can be transferred (as disclosed in fig. 1 description of Lister). 
In reference to claim 9, Lister, as modified, teaches the electro osmosis pump, wherein the membrane is formed of an insulator (asserted membrane in fig. A above is formed of porous glass substrate, thus can be called an insulator or capable of acting as an insulator). 
In reference to claim 10, Lister, as modified, teaches the electro osmosis pump, wherein the first diaphragm or the second diaphragm is provided with a wrinkle portion that is formed as protrusions and depressions (as seen in fig. A above). 
Response to Arguments
The arguments filed June 16, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1 in view of newly found reference of Asawa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  


/CHIRAG JARIWALA/           Examiner, Art Unit 3746